Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 2/25/2022, have been fully considered and reviewed by the examiner, the examiner note the amendment.  Claims 10-15, 21-25, 27-35 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered an are persuasive as applied to the newly amended claims and therefore the prior art rejection of record has been withdrawn.
Information Disclosure Statement
The information disclosure statement filed 6/3/2022 has been considered as indicated therein.  The IDS fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Translation or indication of the relevant teaching of KIP notice of Non-Final rejection has not been submitted and therefore can not be adequately considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler Wolf on 3/7/2020.

The application has been amended as follows: 

In the Claims
Claim 10, line 22, after “between the plurality of heat lamps and the” please replace “wall” with “interior housing surface”
Claim 24, line 23, after “between the plurality of heat lamps and the” please replace “wall” with “interior housing surface”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable for the reasons set forth by Applicant in Remarks dated 2/25/2022 and because none of the prior art, cited or reviewed by the examiner, alone or in combination, reasonably discloses or makes obvious the claimed coating apparatus when viewing the claim limitations together and comprehensively.  Newly cited prior art US 6021152, discloses the horizontal gas flow and housing with heat lamps and reflector; however, such a reference fails to make obvious the claimed convective medium and the device and controller as claimed and one would not be motivated to modify such in combination with the bell jar of the prior cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P TUROCY/Primary Examiner, Art Unit 1718